       Case 2:19-cv-12503-EEF-DMD Document 24 Filed 07/02/20 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


STACEY BADON                                                                 CIVIL ACTION


VERSUS                                                                       NO. 19-12503


RELIABLE PCA AND SIL AGENCY, LLC ET AL.                                      SECTION "L" (3)


                                     ORDER & REASONS

         Pending before the Court is Defendants’ Motion to Dismiss for failure to state a claim. R.

Doc. 17. The Court considered the motion last month and identified a deficiency in Plaintiff’s

complaint. Accordingly, the Court granted Plaintiff leave to amend her complaint and deferred

ruling on the motion until such time. Plaintiff has filed an amended complaint, R. Doc. 23, and the

Court takes this opportunity to revisit Defendant’s motion in light of the amended allegations.

Having considered the parties’ arguments and the applicable law, the Court now rules as follows.

  I.    BACKGROUND

        This case arises from alleged violations of the Fair Labor Standards Act (“FLSA”). Plaintiff

Stacey Badon alleges that she and other similarly situated home health caregivers employed by

Defendant Reliable PCA and SIL Agency, LLC (“PCA”) were denied overtime compensation for

hours worked in excess of forty hours per week because they were wrongly classified as exempt

employees. R. Doc. 1 ¶ 22. Plaintiff filed the instant suit as a collective action under the FLSA

against PCA and Quentina Dawson, PCA’s owner and managing member, seeking compensation

for unpaid overtime, liquidated damages, attorney fees and costs, and other damages. R. Doc. ¶

23. Plaintiff estimates the class of similarly situated individuals could include “dozens, if not


                                                 1
       Case 2:19-cv-12503-EEF-DMD Document 24 Filed 07/02/20 Page 2 of 10



hundreds,” of members. R. Doc. 1 ¶ 24. She further contends that a collective action is appropriate

because (1) the number of potential class members makes joinder impractical, (2) the potential

class members all performed the same or substantially the same job and were all denied overtime

compensation; (3) this payment scheme was applied uniformly such that common issues of law

and fact predominate. R. Doc. 1 ¶ 24–28. Specifically, Plaintiff contends she worked fifty-six hours

a week during her twelve months of employment with PCA but was only paid for forty hours. R.

Doc. 1 ¶ 30–34.

        Defendants answered the complaint, admitting that PCA employed Plaintiff but generally

denying liability. R. Doc. 8. Notably, Defendants admit to having inadvertently omitted paying

certain employees overtime wages, but that these errors, once discovered by PCA and the United

States Department of Labor, were disclosed to all employees and the outstanding overtime

payments were made to thirty-three employees. R. Doc. 8 ¶ 22. Defendants aver that Plaintiff was

one of the employees to whom overtime payments were owed, but that she refused to accept the

$2,608.16 offered to her—a sum approved by the Department of Labor—and initiated the instant

action instead. R. Doc. 8 ¶ 34. Defendants raise a number of affirmative defenses including failure

to state a claim and a number of FLSA-specific defenses and argue that collective treatment is

inappropriate because proposed class members are not similarly situated and because common

issues do not predominate over individual ones.

 II.    PENDING MOTION

         Defendant filed the instant motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6). R. Doc. 12. Essentially, Defendant argued that Plaintiff had failed to state an FLSA claim

for overtime compensation because her employment as a home health care giver did not involve

“the actual movement of persons or things in interstate commerce” and because she “neglected to

                                                  2
       Case 2:19-cv-12503-EEF-DMD Document 24 Filed 07/02/20 Page 3 of 10



allege any work week in which she worked at least 40 hours and also worked uncompensated time

in excess of 40 hours.” R. Doc. 12 at 3–4. Lastly, Defendant contended this litigation could not

proceed as a collective action because “[t]he class is not defined anywhere in the Complaint, and

[Plaintiff] has not provided defendants with notice regarding the scope of the putative class.” R.

Doc. 12 at 4.

         Plaintiff opposed the motion, arguing she had sufficiently stated a claim under the FLSA.

R. Doc. 17 at 1. Specifically, Plaintiff averred she sufficiently pleaded a claim for overtime

compensation under the FLSA, which does not require information about “specific weeks or dates”

as Defendant suggested. R. Doc. 17 at 3. Further, Plaintiff argued that Defendants’ attempt to

oppose Plaintiff’s Motion for Conditional Class Certification via a Rule 12(b)(6) motion was

inappropriate. R. Doc. 17 at 5.

         On June 4, 2020, the Court issued an Order and Reasons addressing Defendant’s motion.

The Court found that although Plaintiff had satisfactorily stated a claim for violations of FLSA’s

overtime requirements, she had not successfully pleaded individual or enterprise coverage under

the statute. R. Doc. 22. The Court accordingly granted Plaintiff leave to amend her complaint to

remedy the identified deficiencies within twenty-one days. The Court considers whether Plaintiff

has successfully pleaded FLSA coverage at this juncture.

III.    LAW & DISCUSSION

        A. Federal Rule of Civil Procedure 12(b)(6)

         The Federal Rules of Civil Procedure permit a defendant to seek a dismissal of a complaint

based on the “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

A complaint should not be dismissed for failure to state a claim “unless it appears beyond doubt

that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.”

                                                   3
      Case 2:19-cv-12503-EEF-DMD Document 24 Filed 07/02/20 Page 4 of 10



Conley v. Gibson, 355 U.S. 41, 47 (1957).

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) ). The district

court must construe facts in the light most favorable to the nonmoving party and must accept as

true all factual allegations contained in the complaint. Iqbal, 556 U.S. at 678. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. A court “do[es] not accept as

true conclusory allegations, unwarranted factual inferences, or legal conclusions.” Plotkin v. IP

Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005).

        B. Overtime Compensation under the FLSA

         In relevant part, the FLSA requires employers to compensate covered employees for hours

worked in excess of forty hours per week with one and a half times their normal hourly rate of pay.

29 U.S.C. § 207. To state a claim for unpaid overtime wages, a plaintiff must plead: “(1) that there

existed an employer-employee relationship during the unpaid overtime periods claimed; (2) that

the employee engaged in activities within the coverage of the FLSA; (3) that the employer violated

the FLSA's overtime wage requirements; and (4) the amount of overtime compensation due.”

Johnson v. Heckmann Water Res. (CVR), Inc., 758 F.3d 627, 630 (5th Cir. 2014).

         As explained in the Court’s June 2, 2020 Order and Reasons, Defendant’s Motion to

Dismiss challenged the applicability of the FLSA and the existence of overtime compensation

violations. R. Doc. 22 at 5. The Court was satisfied that Plaintiff had appropriately pleaded the

violation element of her FLSA claim because she had made specific factual allegations regarding

the approximate dates and hours worked for which Plaintiff claims she was under-compensated.

                                                    4
      Case 2:19-cv-12503-EEF-DMD Document 24 Filed 07/02/20 Page 5 of 10



R. Doc. 22 at 9–10. The Court does not disturb this finding in any respect.

         The Court now turns its attention to the issue it ordered Plaintiff to address by amended

complaint—the applicability of the FLSA. The Court considers this element anew in light of the

amended complaint.

    1. Individual and Enterprise Coverage

         The FLSA’s minimum wage and overtime provisions apply to employees who are

“engaged in commerce or in the production of goods for commerce” (“individual coverage”), or

(2) “employed in an enterprise engaged in commerce or in the production of goods for commerce”

(“enterprise coverage”). 29 U.S.C. §§ 206(a), 207(a). The FLSA defines “commerce” as “trade,

commerce, transportation, transmission, or communication among the several States or between

any State and any place outside thereof,” or, in simpler terms, interstate commerce. 29 U.S.C. §

203(b). “Either individual or enterprise coverage is enough to invoke FLSA protection.” Martin v.

Bedell, 955 F.2d 1029, 1032 (5th Cir. 1992) (emphasis in original). Successfully pleading

individual or enterprise coverage under the FLSA is not a high bar. Indeed, the interstate commerce

requirement “is rarely difficult to establish.” Jacobs v. New York Foundling Hosp., 577 F.3d 93,

99 (2d Cir. 2009).

         Sufficiently pleading individual coverage requires a plaintiff to “allege facts giving rise to

a reasonable inference that he or she was engaged in commerce or in the production of goods for

commerce.” Mejia v. Bros. Petroleum, LLC, No. CIV.A. 12-2842, 2015 WL 3619894, at *5 (E.D.

La. June 9, 2015). Determining whether an employee is engaged in interstate commerce requires

a court to consider “whether the work is so directly and vitally related to the functioning of an

instrumentality or facility of interstate commerce as to be, in practical effect, a part of it rather than

an isolated activity.” Williams v. Henagan, 595 F.3d 610, 621 (5th Cir. 2010). “Work that is purely

                                                    5
      Case 2:19-cv-12503-EEF-DMD Document 24 Filed 07/02/20 Page 6 of 10



local in nature does not meet the FLSA's requirements, but ‘[a]ny regular contact with [interstate]

commerce, no matter how small, will result in coverage.’” Id. (quoting Sobrinio v. Med. Ctr.

Visitor's Lodge, Inc., 474 F.3d 828, 829 (5th Cir. 2007)).

        For example, in Dixon v. Open Hands Nurseing Agency, LLC, a plaintiff home health

caregiver who resided with his patient demonstrated individual coverage under the FLSA in a

manner sufficient to survive summary judgment. No. 4:17-CV-02132-RBH, 2018 WL 5995127,

at *5 (D.S.C. Nov. 14, 2018). Although the court was unable to determine whether plaintiff was

“engaged in commerce” based on the complaint, which merely described his duties as “provid[ing]

health care, cooking, and cleaning services,” information contained in plaintiff’s affidavit in

response to a summary judgment motion and in initial disclosures revealed that his duties could at

least conceivably trigger individual coverage. Id., at *5 n.8. Specifically, the plaintiff argued that

in the scope of employment, he routinely handled and administered medications and medical

supplies that were manufactured in other states. Id. at *6. Additionally, he stated that he regularly

opened interstate mail and made telephone calls to insurance companies and vendors located out

of state. Id. The Court reasoned that all of these allegations were sufficient to “raise[] a genuine

issue of material fact as to whether [he] was personally engaged in commerce as part of his regular

and recurring job duties.” Id.

        Similarly here, Plaintiff’s amended complaint alleges she and her fellow home health

caregivers were “engaged in commence” because they “routinely handled and administered

medications and supplies that were manufactured in other states” and because their employer

“regularly and routinely contracted with and accepted payment from insurance companies and

Medicaid offices located out of state.” R. Doc. 23 ¶ 7, 8. Heeding the Fifth Circuit’s instruction

“[a]ny regular contact with [interstate] commerce, no matter how small, will result in coverage,”

                                                  6
      Case 2:19-cv-12503-EEF-DMD Document 24 Filed 07/02/20 Page 7 of 10



the Court finds that Plaintiff has successfully amended her complaint to plead individual coverage

under the FLSA. Specifically, Plaintiff has articulated that a routine part of her job required her to

work with materials produced in and presumably transported from, other states. Further, Plaintiffs’

allegations about Defendants’ relationship with out of state insurers permits the inference that the

services she provides to her patients are directly linked to interstate commerce. See Alvarez v.

Amb-Trans Inc., No. SA-11-CV-179-XR, 2012 WL 4103876, at *3 (W.D. Tex. Sept. 17, 2012)

(holding that individual coverage existed where many patients of an ambulance company paid for

the services of the company and its employees through Medicare).

        Alternatively, Plaintiff has successfully demonstrated that enterprise coverage also

applies. An enterprise subject to the FLSA is one that:

        (A)(i) has employees engaged in commerce or in the production of goods for
       commerce, or that has employees handling, selling, or otherwise working on goods
       or materials that have been moved in or produced for commerce by any person; and

        (ii) is an enterprise whose annual gross volume of sales made or business done is
       not less than $500,000 (exclusive of excise taxes at the retail level that are
       separately stated) . . .

29 U.S.C. § 203(s)(1)(A).

        A plaintiff may satisfy the first prong of this requirement by demonstrating that more than

one of the organization’s employees engaged in interstate commerce. This inquiry involves the

same considerations as the individual coverage determination, although the focus need not be on

the plaintiff himself. Alternatively, a plaintiff may allege that at least two of the organization’s

employees handle, sell, or otherwise work on goods or materials that have moved in interstate

commerce. See 29 U.S.C. § 203(s)(1)(A)(i).

        Plaintiff’s amended complaint alleges that Defendants were an enterprise “engaged in

commerce” because they “regularly and routinely contracted with out of state insurers and

                                                  7
      Case 2:19-cv-12503-EEF-DMD Document 24 Filed 07/02/20 Page 8 of 10



Medicare offices to provide services and adhered to the rules, regulations and laws associated with

said federal program.” Id. ¶ 9. Accepting this allegation as true at this stage of the litigation permits

the Court to infer that enterprise coverage is applicable. Even if Plaintiff herself did not engaged

in commerce, she has alleged sufficient facts to allow the Court to infer that Defendants employed

people who “handle, sell, or otherwise work on [interstate] goods or materials” in the scope of

employment. 29 U.S.C. § 203(s)(1)(A)(i). As explained above, Plaintiff and her colleagues are

required to use supplies and administer drugs manufactured in other states while performing their

regular responsibilities. This is sufficient to at least plausibly alleged enterprise coverage. See Mata

v. Caring For You Home Health, Inc., 94 F. Supp. 3d 867, 873 (S.D. Tex. 2015) (holding that

enterprise coverage existed where home health caregivers drove Toyotas and carried equipment

and supplies ordered from an out of state company); Rodriguez v. Cortes, No. 09-20435-CIV, 2009

WL 10667874, at *4 (S.D. Fla. Oct. 9, 2009) (holding that enterprise coverage existed where

Plaintiffs “regular[ly] and recurrent[ly]” used “latex gloves, pharmaceutical samples, uniforms and

various medical supplies manufactured outside the State in the course of their employment”); see

also Smith v. Metro Sec., Inc., No. CV 18-953, 2019 WL 6701311, at *8 (E.D. La. Dec. 9, 2019)

(holding that enterprise coverage existed where security employees were provided with vehicles

and firearms manufactured in other states). Additionally, Plaintiff’s allegations make it reasonable

to infer that a regular and routine component of Defendants’ business involved administrative

communications with and the receipt of insurance payments from various out of state entities. Cf.

Dent v. Giaimo, 606 F. Supp. 2d 1357, 1361 (S.D. Fla. 2009) (holding that contacting out of state

insurance companies failed to trigger enterprise coverage absent allegations about how frequently

these contacts were made).

         The second prong may be satisfied by allegations made “upon information and belief,” as

                                                   8
      Case 2:19-cv-12503-EEF-DMD Document 24 Filed 07/02/20 Page 9 of 10



employees are rarely in a position to know, with specificity, their employer’s annual gross volume

of sales. Centeno v. Facilities Consulting Grp., Inc., No. 3:14-CV-3696-G, 2015 WL 247735, at

*11 (N.D. Tex. Jan. 20, 2015) (explaining that requiring a plaintiff to plead this element with

specificity would “violate Federal Rule of Civil Procedure 11 by including mere speculations in

the pleadings”); see also Blundell v. Lassiter, No. 3:17-CV-1990-L-BN, 2018 WL 6738046, at *8

(N.D. Tex. May 21, 2018) (“As to the second prong of the enterprise coverage definition, an

allegation made “upon information and belief” is generally sufficient to survive a motion to

dismiss.”).

         Here, Plaintiff further alleges that, “[b]ased upon information and belief, the annual gross

revenue of Defendants was in excess of $500,000.00 per annum during the relevant periods.” R.

Doc. 1 ¶ 12. Plaintiffs’ allegations regarding annual revenue clearly satisfy this pleading standard.

Accordingly, Plaintiff has plausible alleged the existence of enterprise liability.

         Accepting the allegations contained in Plaintiff’s amended complaint as true allows the

Court to conclude that Plaintiff has plausibly alleged that the FLSA applies in this matter. For this

reason, and because the Court has already found the other elements of Plaintiff’s FLSA claim to

have been plausibly alleged, see R. Doc. 22, the Court will deny Defendant’s motion to dismiss at

this time.

IV.     CONCLUSION

         Based on the foregoing,

         IT IS ORDERED that Defendant’s Motion to Dismiss, R. Doc. 17, is DENIED.

         New Orleans, Louisiana this 2nd day of July, 2020.




                                                  9
Case 2:19-cv-12503-EEF-DMD Document 24 Filed 07/02/20 Page 10 of 10



                                                _____________________
                                                      Eldon E. Fallon
                                                United States District Judge




                                10
